94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Douglas Edward WADE, Appellant,v.OTIS ELEVATOR COMPANY, Appellee.
No. 95-2946.
United States Court of Appeals, Eighth Circuit.
Aug. 12, 1996.Submitted Aug. 5, 1996.Decided Aug. 12, 1996.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Douglas E. Wade appeals pro se from the district court's1 grant of judgment as a matter of law in favor of Otis Elevator Company following trial of his personal injury claim.  Wade argues that the trial judge did not allow Wade to explain answers during his trial testimony, and that his trial lawyer "was derelict in his duty."   However, in a civil case, these contentions do not provide a basis for reversing the ruling that Wade's evidence was insufficient as a matter of law.  Accordingly, we affirm.



1
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri